TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




ON MOTION FOR RECONSIDERATION EN BANC




NO. 03-09-00280-CV


In re Texas State Board of Public Accountancy




ORIGINAL PROCEEDING FROM TRAVIS COUNTY



D I S S E N T I N G   O P I N I O N
		For the reasons expressed in Justice Patterson's dissenting opinion, I respectfully
dissent from the denial of the motion for en banc reconsideration.		


						__________________________________________						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Patterson, Puryear, Pemberton, Waldrop and Henson
Filed:   January 14, 2010